Citation Nr: 1036257	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-31 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from May 1944 to March 
1946 and from March 1951 to November 1969.  

This case initially came to the Board of Veterans' Affairs 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In June 2009, the Board remanded the 
Veteran's claims for further evidentiary development.

The Board notes that, in September 2007, the Veteran submitted a 
claim of entitlement to service connection for diabetes mellitus 
as due to exposure to Agent Orange.  In a March 2008 letter, the 
RO advised him that, following the decision in Haas v. Nicholson, 
20 Vet. App. 257 (2006), VA stayed certain claims which theorized 
entitlement to service connection based on herbicide exposure 
that were filed by personnel who served in the territorial 
waters, but not on the land mass, of the Republic of Vietnam. 
 Haas was subsequently reversed by the United States Court of 
Appeals for the Federal Circuit and, in January 2009, the United 
States Supreme Court denied a petition for further review.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Hence, the Veteran's 
claim of entitlement to service connection for  diabetes mellitus 
as due to exposure to Agent Orange based on in-service exposure 
to herbicides may now be addressed, although this has not yet 
been done by the RO.  

In his January 2009 response to the RO's June 2008 letter, the 
Veteran submitted his military personnel records that he said 
showed he "served in Vietnam proper" in support of his claim.  
However, as the Veteran's claim for service connection for 
diabetes mellitus as due to exposure to Agent Orange has 
not yet been adjudicated by the RO, it is referred to the 
RO for appropriate development and adjudication consistent 
with current law and regulations.


FINDINGS OF FACT

1.  A right foot disorder was not present in service and is not 
related to service or to an incident of service.

2.  A left shoulder disorder was not present in service and is 
not related to service or to an incident of service.


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2009).

2.  A left shoulder disorder was not incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 
5103, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  An RO letter dated in October 2006 informed the 
Veteran of the elements required by 38 C.F.R. § 3.159(b).  The 
Veteran was provided notice of his and VA's respective duties and 
of what is required to establish service connection and that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.   

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records and VA medical 
treatment records were obtained, to the extent possible.  He has 
not identified any relevant private medical records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

As noted above, in June 2009, the Board remanded the Veteran's 
case to the RO for further development that included scheduling 
him for a VA orthopedic examination.  There has been substantial 
compliance with this remand, as the Veteran scheduled for a VA 
examination of his left shoulder and right foot in July 2009.  
The Board finds that this examination report is adequate for 
rating purposes as the claims file was reviewed, the examiner 
reviewed the pertinent history, examined the Veteran and provided 
clinical findings and diagnoses from which the Board can reach a 
fair determination.  The records satisfy 38 C.F.R. § 3.326 
(2009).  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.	Service Connection

The Board has reviewed all the evidence in the Veteran's claims 
file that includes his written contentions, service treatment and 
personnel records, VA medical records and examination reports, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

The Veteran contends that he injured his left shoulder and right 
foot at the same time that he injured his right shoulder when he 
fell down a ladder during service.  Service connection is 
currently in effect for bicipital tendinitis of the right 
shoulder.  In a September 2006 written statement, the Veteran 
said that his shoulder injury was "combat-related" as it was 
injured during a live aboard alert situation for a prelude to 
war, when he slipped and fell while going down a ladder to an 
aero plane, and dislocated both shoulders, in approximately 1966 
or 1967.  Thus, he claims that service connection is warranted 
for his left shoulder and right foot disorders that, he told 
examiners, initially became problematic in the early 1990s. 

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis, if manifest to a degree of 10 percent within one year 
after separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection cannot be granted for a congenital defect that 
merely manifests for the first time during service because a 
congenital defect is not considered a disease or injury for 
purposes of service connection.  38 C.F.R. § 3.303(c) (congenital 
or developmental defects are not diseases or injuries within the 
meaning of applicable legislation); see also 38 C.F.R. § 4.9 
(mere congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation for 
disability compensation purposes); Thibault v. Brown, 5 Vet. App. 
520, 522-523 (1993) (spina bifida occulta is a developmental 
disorder for which benefits may not be granted), appeal 
dismissed, 33 F.3d 64 (Fed. Cir. 1994).  But a congenital defect 
can be subject to superimposed disease or injury.  VAOPGCPREC 82-
90 (July 18, 1990).  If such superimposed disease or injury does 
occur, service connection may be warranted for the resulting 
disability.  VAOPGCPREC 82-90.

In relevant part, 38 U.S.C. § 1154(a) (2009) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death benefits.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Service treatment records indicate that, when examined for 
separation in February 1946, neither a right foot nor a left 
shoulder disorder was noted.  An August 1950 service examination 
report is not referable to right foot or left shoulder disorders 
and the Veteran was found qualified for recall to active duty.  A 
January 1952 service examination report notes 2nd degree pes 
planus of the left foot, but not a left shoulder or right foot 
disorder.  In September 1952, the Veteran's left shoulder was x-
rayed due to a possible fracture.  The x-ray revealed no evidence 
of fracture or dislocation.  Clinical records indicate that the 
Veteran injured his left foot in 1956 and, when examined in 
January 1958, a small surgical scar was noted on the posterior 
aspect of his lower right leg with no loss of function or motion 
in his right foot or ankle.  He injured his left great toe in 
1968 and, in 1969, was treated for right shoulder pain.  When 
examined for retirement in April 1969, hallux valgus of the left 
great toe was noted, but neither a right foot nor a left shoulder 
abnormality was reported.

Post service, a January 1970 VA examination report is not 
referable to complaints or diagnosis of a right foot or left 
shoulder disorder.  Diagnoses included bilateral metatarsus varus 
associated with extreme varus on the left side.

An unappealed April 1970 rating decision denied service 
connection for bilateral metatarsus varus on the basis that it 
was a constitutional or developmental abnormality and not a 
disability consistent with VA regulations.  For the purpose of 
this disability, the Board finds that new and material evidence 
has been submitted and addresses the claim on the merits, as was 
done by the RO in November 2006.  See 38 C.F.R. § 3.156.

VA medical records, dated from 2001 to 2006, indicate that, in 
March 2001, the Veteran reported a history of bilateral foot 
fractures due to sports injury in 1955, right foot osteotomy in 
1992 and continued right foot pain, and a history of left 
shoulder dislocation and rotator cuff injury in 1966.  It was 
noted that the Veteran had chronic bilateral foot pain secondary 
to degenerative joint disease.  Hammer toe deformity of the 2nd, 
3rd, and 4th toes of the right foot was noted.  

When seen in the VA outpatient orthopedic clinic in June 2001, 
degenerative joint disease in the Veteran's shoulders was noted.  
In July 2001, he underwent hammertoe repair and bunionectomy to 
his right foot.

According to an August 2006 VA examination report, the Veteran 
gave a history of having multiple surgeries due to hammertoes and 
said both shoulders were dislocated when he slipped from a ladder 
during service.

August and September 2006 signed statements from two of the 
Veteran's friends are to the effect that they observed his 
limited ability to walk and use his shoulders.

In July 2009, the Veteran underwent a VA examination.  According 
to the examination report, the examiner reviewed the Veteran's 
medical records.  It was noted that he was a pilot and civil 
engineer (desk) in service and, post service, last worked in 1985 
in building management and civilian engineering.  The Veteran 
reported a past surgical history of right foot arthroplasty and 
bunionectomy but denied having any left shoulder surgery.  The 
Veteran said his left shoulder and right foot were both were 
injured in service on a ladder, but became problematic 
approximately 16 years earlier.  He said he sustained bilateral 
shoulder dislocations in service (that the VA examiner noted was 
not supported by the evidence of record) but denied specific foot 
injury.  The Veteran had constant deep shoulder pain but no 
dislocation in recent years, and the VA examiner commented that 
there were no documented dislocations.  The Veteran denied 
receiving any recent medical treatment for his right foot and 
left shoulder. 

Upon clinical examination, the diagnoses were left shoulder 
osteoarthritis and right foot post-surgical changes that, in the 
VA examiner's opinion, were less likely than not caused by or 
related to service or the ladder incident.   According to the VA 
examiner, the Veteran's left shoulder arthritis "is the 
compilation of a long active life" and his medical records were 
silent for a left shoulder condition in service or mechanism of 
injury in service.  The VA examiner further explained that the 
Veteran's hallux valgus and hammer toes were the result of 
developmental varus deformity of the right foot and the examiner 
was unable to find a mechanism of injury to support these 
conditions in service.

The service treatment records do not show the presence of a right 
foot disorder or a left shoulder disorder.  Although the evidence 
shows that the Veteran currently has left shoulder osteoarthritis 
and hallux valgus and hammer toes of the right foot, no competent 
medical evidence has been submitted to show that these 
disabilities are related to service or any incident thereof.  The 
record reflects that the Veteran's left shoulder and right foot 
were normal on separation from service and the first post service 
reported evidence of record of left shoulder and right foot 
disorders is from the early 1990s, more than 20 years after the 
Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (to the effect that passage of so 
many years between discharge from active service and the 
objective documentation of a claimed disability is a factor that 
weighs against the claim for service connection).  Of note, in 
July 2009 the VA examiner attributed the Veteran's left shoulder 
osteoarthritis to a long and active life rather than to military 
service, and said his right foot hallux valgus and hammer toes 
were the result of development varus deformity without mechanism 
of injury to support them in service.  

In short, no medical opinion or other medical evidence relating 
the Veteran's left shoulder and right foot disorders to service 
or any incident of service has been presented.  The evidence does 
not support a finding of continuity of symptomatology since 
service, as the Veteran most recently reported on VA examination 
in 2009 that his left shoulder and right foot disorders had their 
onset after service approximately 16 years ago.  Additionally, 
the VA examiner stated that the hallux valgus and hammer toes 
were the result of developmental varus deformity of the right 
foot.  As noted above, a congenital or development defects are 
not considered a disease or injury for purposes of service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Nor is there any 
evidence showing that an in-service superimposed disease or 
injury resulted in additional right foot disability.  VAOPGCPREC 
82-90.

While the Veteran maintains that he has left shoulder and right 
foot disorders related to active service, as a lay person he has 
not been shown to be capable of making medical conclusions, thus, 
his statements regarding diagnosis and causation are not 
competent.  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical expertise.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Although he is 
competent to describe that he felt left shoulder and right foot 
pain and that he suffered an injury, as a lay person, he is not 
qualified to render a medical diagnosis or to provide a medical 
opinion.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d at 1372; and Buchanan v. Nicholson, 451 F. 
3d at 1336.  And although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, he is not competent to provide 
evidence as to more complex medical questions, as is the case 
here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the evidence of record is against the 
Veteran's claims for service connection for left shoulder and 
right foot disorders, and his claims must be denied.


ORDER


Service connection for a right foot disorder is denied.

Service connection for a left shoulder disorder is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


